DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Morgan Coates on 7/29/22.
The application has been amended as follows: 
Claims 30, 31 and 46 have been cancelled.
28. A knife unit for use in endoscopic surgery, the knife unit comprising:
a tubular sheath extending from a proximal end to a distal end and defining a longitudinal axis, the tubular sheath comprising an aperture extending longitudinally therethrough for receiving a probe head of a medical instrument;
an upper limb extending distally from the distal end of the tubular sheath;
a lower limb extending distally from the distal end of the tubular sheath,
wherein the upper limb and the lower limb are laterally spaced apart from one another; and
a blade disposed between the upper limb and the lower limb, the blade comprising an upper portion connected to the upper limb and a lower portion connected to the lower limb, the blade further comprising a distal facing cutting edge extending from the upper portion of the blade to the lower portion of the blade,
wherein the upper limb and the lower limb each comprise a distal end that is positioned distally beyond the cutting edge of the blade, 
wherein the blade further comprises a proximal edge that is positioned distally beyond the distal end of the tubular sheath; and
wherein the knife unit is configured such that, in a view normal to a plane that includes the longitudinal axis and that is parallel to a side of the blade that extends from the upper limb to the lower limb, an opening extends through the knife unit, the opening defined at least partially by the proximal edge of the blade, an inner edge of the upper limb, and an inner edge of the lower limb.
32. The knife unit of Claim 28, wherein the blade is positioned such that, in a view 
44. A knife assembly for use in endoscopic surgery, the knife assembly comprising:
a tubular member having a proximal end and a distal end, the tubular member comprising a lumen extending longitudinally therethrough and defining a longitudinal axis;
an upper limb extending distally from the distal end of the tubular member;
a lower limb extending distally from the distal end of the tubular member; and
a blade disposed between the upper limb and the lower limb, the blade comprising an upper portion that is in a fixed position with respect to the upper limb and a lower portion that is in a fixed position with respect to the lower limb,
wherein the blade further comprises a distal facing cutting edge and a proximal edge, the proximal edge being positioned distally beyond the distal end of the tubular member, and the cutting edge extending from the upper portion of the blade to the lower portion of the blade, and
wherein the knife assembly is configured such that, in a view normal to a plane that includes the longitudinal axis and that is parallel to a side of the blade that extends from the upper limb to the lower limb, an opening extends through the knife assembly, the opening defined at least partially by the proximal edge of the blade, an inner edge of the upper limb, and an inner edge of the lower limb.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The previous prior art rejections have been withdrawn in view of applicant’s amendments made March 15, 2022 and the examiner’s amendments made herein.
The prior art alone or in combination with fails to disclose or make obvious a knife unit for use in endoscopic surgery comprising an upper limb, a lower limb, and a blade; wherein the blade further comprises a proximal edge that is positioned distally beyond the distal end of the tubular sheath; and wherein the knife unit is configured such that, in a view normal to a plane that includes the longitudinal axis and that is parallel to a side of the blade that extends from the upper limb to the lower limb, an opening extends through the knife unit, the opening defined at least partially by the proximal edge of the blade, an inner edge of the upper limb, and an inner edge of the lower limb in combination with the other features as recited in claim 28. 
The prior art alone or in combination with fails to disclose or make obvious a knife assembly for use in endoscopic surgery comprising an upper limb, a lower limb, and a blade; wherein the knife assembly is configured such that, in a view normal to a plane that includes the longitudinal axis and that is parallel to a side of the blade that extends from the upper limb to the lower limb, an opening extends through the knife assembly, the opening defined at least partially by the proximal edge of the blade, an inner edge of the upper limb, and an inner edge of the lower limb in combination with the other features as recited in claim 44.
With regard to claim 28, the closest prior art of record Bito (US5649937), teaches a knife unit for use in endoscopic surgery (the device is used for fastening together bodily organs such as a blood vessel, Abstract and C6:L39-40; the device is intended to be inserted into the body, the surgical site can be visualized with an endoscope), the knife unit comprising: 
a tubular sheath (210, see Fig. 44) extending from a proximal end to a distal end and defining a longitudinal axis (see Fig. 44), the tubular sheath comprising an aperture (opening of 210 for laser probe 220, see Figs. 44 & 45) extending longitudinally therethrough for receiving a probe head of a medical instrument (laser probe is inserted through handle 223 and extends to the anvil 216 by the aperture, see Figs. 44 & 46A, C18:L33-35); 
an upper limb (anvil 216) extending distally from the distal end of the tubular sheath (see Fig. 44); 
a lower limb (cartridge 215) extending distally from the distal end of the tubular sheath (see Fig. 44), wherein the upper limb and the lower limb are laterally spaced apart from one another (see Fig. 46A); and 
a blade (219) disposed between the upper limb and the lower limb (see Fig. 46A), the blade comprising an upper portion (upper portion of blade 219 closer to anvil 216) connected to the upper limb (connected to the anvil 216 by being part of the assembly) and a lower portion (lower portion of blade 219 closer to cartridge 215) connected to the lower limb (connected to the cartridge 215 by being part of the assembly), the blade further comprising a distal facing cutting edge (cutting surface is at the distal end of blade 219, where the blade is advanced distally to cut tissue, see Fig. 56A) extending from the upper portion of the blade to the lower portion of the blade (see Fig. 46A), wherein the upper limb and the lower limb each comprise a distal end that is positioned distally beyond the cutting edge of the blade (see Fig. 46A).  However, Bito does not disclose or make obvious wherein the blade further comprises a proximal edge that is positioned distally beyond the distal end of the tubular sheath, wherein the knife unit is configured such that, in a view normal to a plane that includes the longitudinal axis and that is parallel to a side of the blade that extends from the upper limb to the lower limb, an opening extends through the knife unit, the opening defined at least partially by the proximal edge of the blade, an inner edge of the upper limb, and an inner edge of the lower limb. It would not have been obvious nor is there any motivation to modify the device of Bito to include the opening as claimed.
With regard to claim 44, the closest prior art of record Lieberman (US4026295) teaches a knife assembly (30) for use in endoscopic surgery (device is used for making incisions in the eye, C1:L17 and thus is considered capable of being used for endoscopic surgery as it could be inserted through an incision in the body wherein the surgical site can be visualized with an endoscope), the knife assembly comprising: 
a tubular member (handle body 32, see Fig. 3) having a proximal end and a distal end (see Fig. 3), the tubular member comprising a lumen (lumen of handle 32 body, where the handle 32 is hollow, C3:L52) extending longitudinally therethrough (lumen defined by handle body 32, see Fig. 3) and defining a longitudinal axis (see Fig. 3); 
an upper limb (38) extending distally from the distal end of the tubular member (see Fig. 5); 
a lower limb (36) extending distally from the distal end of the tubular member (see Fig. 5); and -3-Application No.: 16/564,304Filing Date:September 9, 2019
a blade (40) disposed between the upper limb and the lower limb (see Fig. 5), the blade comprising an upper portion (see annotated Fig. 5) that is in a fixed position with respect to the upper limb (cutting blade is held in position by a screw 44, C4:L6 and is therefore in a fixed position with respect to the limbs) and a lower portion (see annotated Fig. 5) that is in a fixed position with respect to the lower limb (cutting blade is held in position by a screw 44, C4:L6 and is therefore in a fixed position with respect to the limbs), wherein the blade further comprises a distal facing cutting edge (41) and a proximal edge (edge of the tapered portion 48, C4:L30-32) the proximal edge being positioned distally beyond the distal end of the tubular member (see Fig. 5), and the cutting edge extending from the upper portion of the blade to the lower portion of the blade (see Fig. 5). 
However, Lieberman does not disclose or make obvious wherein the knife assembly is configured such that, in a view normal to a plane that includes the longitudinal axis and that is parallel to a side of the blade that extends from the upper limb to the lower limb, an opening extends through the knife assembly, the opening defined at least partially by the proximal edge of the blade, an inner edge of the upper limb, and an inner edge of the lower limb. It would not have been obvious nor is there any motivation to modify the device of Lieberman to include the opening as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKAIL A MANNAN whose telephone number is (571)270-1879. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.M/Examiner, Art Unit 3771             
	

                                                                                                                                                                                    /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771